NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3027
                                      ___________

                                KENNETH COPELAND,
                                               Petitioner

                                             v.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A041 570 587)
                     Immigration Judge: Honorable Andrew Arthur
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 14, 2011
           Before: AMBRO, HARDIMAN and STAPLETON, Circuit Judges

                             (Opinion filed March 31, 2011)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Kenneth Copeland, proceeding pro se, petitions for review of an order of the

Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration

Judge’s (“IJ”) decision denying his application for cancellation of removal. For the

reasons that follow, we will deny the petition for review.
       Copeland is a native and citizen of Panama. He came to the United States in 1987

at the age of 17 as a lawful permanent resident. In 2009, the Department of Homeland

Security issued a notice to appear charging that Copeland was subject to removal from

the United States because he was convicted of violating a law relating to a controlled

substance and because he was convicted of a firearms offense. The IJ found Copeland

removable as charged based on convictions in 2002 in Pennsylvania state court for

possession and possession with intent to deliver marijuana, and a 1991 conviction in

Pennsylvania state court for carrying firearms in public and without a license. Copeland

applied for cancellation of removal.1

       The IJ found Copeland ineligible for cancellation of removal. Although Copeland

had been lawfully admitted for permanent residence for over five years and had resided

here continuously for seven years, the IJ concluded Copeland had not shown that he had

not been convicted of an aggravated felony. See 8 U.S.C. § 1229b(a) (setting forth

requirements for cancellation of removal for certain permanent residents). The IJ found

that Copeland’s conviction in 2002 in Pennsylvania state court for possessing marijuana

with the intent to deliver constitutes an aggravated felony.

       The IJ further held that, even if Copeland had established that he had not been


       1
        Copeland was initially represented by counsel, who filed his application for
cancellation of removal. The IJ granted counsel’s motion to withdraw, in which counsel
requested permission to withdraw in order to avoid violating the Rules of Professional
Conduct. Copeland testified that he was unable to pay counsel’s fee.


                                             2
convicted of an aggravated felony and thus was statutorily eligible for cancellation of

removal, he did not show that he merits cancellation of removal in the exercise of

discretion. The IJ recognized several positive factors in Copeland’s case, including that

he has extensive family living in the United States, that he has resided here for 22 years

and since he was 17 years old, and that he would suffer from a loss of contact with his

siblings. The IJ also found that Copeland’s employment history was a positive factor.

The IJ accepted two letters vouching for Copeland’s good character and believed that

Copeland is genuinely sorry for his crimes.

       The IJ further found that Copeland’s numerous arrests over the years were

negative factors weighing against relief from removal. The IJ considered Copeland’s

drug offense serious in light of the amount of drugs involved and his association with a

drug dealer. The IJ also noted Copeland’s long-term drug use and found his firearms

offense to be a significant adverse factor. The IJ recognized that Copeland’s offenses

occurred over a 12-year period but concluded that his criminal history was a significant

adverse factor. The IJ decided that Copeland’s criminal history outweighed his extensive

presence and family ties in the United States and noted that his parents and grandmother

live in Panama.

       The BIA dismissed Copeland’s appeal. The BIA rejecting Copeland’s challenge

to the IJ’s finding that his drug offense constitutes an aggravated felony, which renders

him ineligible for cancellation of removal. The BIA also noted that Copeland had not


                                              3
challenged on appeal the IJ’s alternate decision that he would deny cancellation of

removal in the exercise of discretion if Copeland were eligible for this form of relief.

This petition for review followed.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Because Copeland is

removable by reason of having committed a controlled substance offense, our review is

limited to constitutional claims and questions of law. See 8 U.S.C. § 1252(a)(2)(C)

(divesting courts of jurisdiction to review removal orders against aliens removable by

reason of having committed criminal offenses covered in 8 U.S.C. § 1182(a)(2), which

includes controlled substance violations); Alaka v. Att’y Gen., 456 F.3d 88, 102 (3d Cir.

2006) (stating court retains jurisdiction to review constitutional claims and questions of

law pursuant to § 1252(a)(2)(D)).

       In his brief, Copeland challenges the conclusion that he committed an aggravated

felony, a legal question. However, even if his argument were successful and we decided

that he is statutorily eligible for cancellation of removal, the IJ further concluded that

Copeland is not entitled to cancellation of removal as a matter of discretion. We lack

jurisdiction to review the IJ’s discretionary determination. 8 U.S.C. § 1252(a)(2)(B);

Mendez-Reyes v. Att’y Gen., 428 F.3d 187, 189 (3d Cir. 2005). Because we may not

consider the IJ’s decision that Copeland is not entitled to cancellation of removal as a

matter of discretion, that decision would stand even if Copeland prevailed on his

argument that he is not an aggravated felon. We thus conclude that it is unnecessary to


                                              4
address the IJ’s ruling that Copeland is statutorily ineligible for cancellation of removal

because a decision in Copeland’s favor would not change the result in his case.

       Moreover, even if we had jurisdiction to consider the IJ’s discretionary decision,

the Government correctly argues that Copeland did not challenge in his appeal to the BIA

the IJ’s decision that he does not merit cancellation of removal as a matter of discretion.

Thus, we also lack jurisdiction to review this decision because Copeland did not exhaust

his administrative remedies. Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir.

2003).2

       Accordingly, we will deny the petition for review.




       2
        Similarly, Copeland contends in his reply brief that counsel told him that the only
issue before the IJ would be whether his drug offense constitutes an aggravated felony
and that the IJ should not have questioned him about his application for cancellation of
removal. Copeland did not raise these arguments before the BIA and we may not
consider them.


                                              5